Case 0:19-cv-61603-WPD Document 7 Entered on FLSD Docket 07/09/2019 Page 1 of 2

AFFIDAVIT OF SERVICE

a UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 19-CV-61603

Plaintiff: |
LAUREEN HAVEL-GOLDFARB | ll AN | | l
vs.

Defendant:
SAFE B STEADY INC., ET AL., P2019046472

 

 

 

 

For: Eltiot Kozolchyk, Esq.
KOZ LAW PA

Received by Priority One Process Service, Inc. on the 27th day of June, 2019 at 9:00 am to be served on SAFE N STEADY
INC., Khe ton beng au SERVICE COMPANY, 1201 HAYS STREET, TALLAHASSEE, FL. 32301. |,
e@16., being duly sworn, depose and say that onthe YRL day of a4 20), at% :QaAm.,
executed service by delivering a true copy of the Summons in a Civil Action & Compla twith Exhibits in accordance with

state statutes in the manner marked below:

 

("}] CORPORATE served by delivering a true copy with the date and hour of service endorsed thereon by me, by leaving with
er as an agent / employee of the corporation as allowed by State Statutes, and

informing said person of the contents within.
{ ) CORPORATE SERVED by leaving a true copy, with the date and hour of service endorsed thereon by me, where the
corporation keeps a private mailbox, virtual office, or an executive office or mini suite by delivering to

, as of
: as allowed by FL statutes 48.081 (3)(b) and 48.031 (6).
( )} CORPORATE SERVED AT USUAL PLACE OF ABODE by leaving a true copy with the date and hour endorsed thereon by
me to , who is 15 years of age or older, as cotenant of corporate officer
, as ‘allowed by FL statutes 48.081 (3) (b) and 48.031 (1) (a), and informed said personof the

 

 

contents therein.

( ) GOVERNMENT AGENCY: by serving of the within-named agency, and
informing said person of the contents within.

( ) NON SERVICE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this
service was made. "Under Penalties of perjury, | declare that | have read the foregoing document and that the facts stated in
it are true.”

OE

[

PROCESS SERVER # VU \
Appointed in accordance with State Statutes

Priority One Process Service, Inc.
5893 Sunset Drive

South Miami, FL 33143

(305) 669-1518

 

 

Our Job Serial Number: 2019046472
Ref: HAVEL VS SAFE

: -%,
* 22 “84, Sonded was "€
Tags 5 Poe eee S
om Up ie eaeO ea
lena asia Services, Inc. - Process Server's Toolbox V8.1c
Case 0:19-cv-61603-WPD Document 7 Entered on FLSD Docket 07/09/2019 Page 2 of 2
Case 0:19-cv-61603-WPD Document 3 Entered on FLSD Docket 06/27/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASENO.:  19-cv-61603

LAUREEN HAVEL-GOLDFARB,

Plaintiff, rcovwd.: Z7H?_ _ Move
v. Served leara § Pye
SAFE N STEADY, INC., Tyoe Govyp
JAMES D. GOLDBERG, yaty
CATHI B. GOLDBERG, a 7/8/) 7 8004p

JEM eer HUN Ud

 

Defendants.
/
SUMMONS IN A CIVIL ACTION
TO: Defendant: Safe N Steady, Inc.

Registered Agent: Corporation Service Company
1201 Hays Street
Tallahassee, FL 32301

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States agency, or an officer or employee of
the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

Elliot Kozolchyk, Esquire

Koz Law, P.A.

320 S.E. 9th Street

Fort Lauderdale, Florida 33316

Phone: (786) 924-9929
Fax: (786) 358-6071
Email: ekoz@kozlawfirm.com

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

Date: Jun 27, 2019

 

SUMMONS

s/ Esperanza Buchhorst

 

Deputy Clerk
Angela E. Noble US District Courts
Clerk of Court

16972
